Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/22 has been entered. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-6, 8-15 pass step 1 of the test for eligibility.
As per step 2A prong one, the claims are evaluated to determine whether the claims recite a judicial exception.  Representative claim 1 recites, with emphasis added:
1. A method of challenge generation, comprising the steps of:
Using a processor to control
collecting gameplay telemetry data electronically, the gameplay telemetry data comprising values for one or more game parameters, from a plurality of users;
selecting an in-game scenario for which the gameplay telemetry data has been collected;
for one or more selected game parameters, identifying a value that does not prevent success in the in-game scenario using the gameplay telemetry data that has been collected from the plurality of users, wherein a first or second selected parameter comprises at least one of performance of a predetermined action, damage dealt, elapsed time, score or event, and wherein the value is identified based on a calculated proportion of success associated with the value; and
generating a user challenge to succeed in the in-game scenario whilst generating a respective value for the one or more selected game parameters, respective value having a respective selected relationship to the identified values of the one or more selected game parameters.
The above underlined portion of representative claim 1 recites a judicial exception because they are mental processes, as all of the steps could be performed entirely with the human mind or with pen and paper, as a user could look at gameplay telemetry, select an in game scenario, identify a value which has not prevented success, and generate a user challenge and a respective value for the game parameters, such as challenging a player to complete a particular mission without jumping more than 10 times after finding telemetry data which has shown someone has completed this in the past.
Next, as per step 2A prong two, the claims are evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. 
The elements recited above that are not underlined in representative claim 1 comprise the additional elements.  As discussed in more detail below, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
collecting gameplay telemetry data comprising values for one or more game parameters, from a plurality of users is extra-solution activity as these extra solution activities are well known data gathering and data output (see MPEP 2106.05(g))
The processor of claim 1, as well as Claim 12 additional limitations of a computer readable medium having computer executable instructions adapted to cause a computer system to perform the method, and claim 13 receiver, a scenario selection processor, a value selection processor, and a challenge generation processor are not an integration into a practical application as these are all mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Next, as per step 2B, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  
collecting gameplay telemetry data comprising values for one or more game parameters, from a plurality of users is extra-solution activity as these extra solution activities are well known data gathering and data output (see MPEP 2106.05(g)), thus they do not amount to significantly more than the abstract idea.
As per the processor of claim 1 as well as the additional limitations of claim 12 of a computer readable medium having computer executable instructions adapted to cause a computer system to perform the method, and claim 13 a receiver, a scenario selection processor, a value selection processor, and a challenge generation processor, these do not amount to significantly more as they are mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not amount to significantly more than the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
The dependent claims of 2-6, 8-11, 14, and 15 are further rejected under 101 for the reasons described above as they simply further define the abstract idea (which makes the abstract idea no less abstract) without adding significantly more or integrating the abstract idea into a practical application. 
Thus, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea) and do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansi (US 20110281638) in view of Aghdie (US 20170259177).
In re claims 1, 12, and 13 Bansi discloses
•	Collecting gameplay telemetry data comprising values for one or more game parameters, from a plurality of users (paragraphs 63-64.  Values are determined for performance metrics from a plurality of users.  It is noted by examiner that the prior art of Bansi only uses telemetry data from a single user at a time for creation of each challenge, however data is collected for multiple users.)
•	Selecting an in game scenario for which telemetry data has been collected (paragraphs 65-66 challenge creation module creates a challenge which requires completion of a “task”.  The “task” is the in “game scenario” of the prior art.  paragraph 52 describes “tasks” as “a race, a battle, a fight, a musical performance, a puzzle, and/or other objectives or tasks”.  The “challenge metrics” are based on performance during actual performance of the task by the player issuing the challenge, thus telemetry data has bene collected.  Paragraph 66 describes “the values for the challenge metrics for a challenge may be determined based on a previous performance of the task associated with the challenge by the player”, thus the telemetry data has already been collected before the in game scenario is selected for the challenge.)
•	For one or more selected game parameters, identifying a value that does not prevent success in the in game scenario using the gameplay telemetry data that has been collected from the plurality of users and (paragraph 65-66 the “value” is the challenge metrics.  These metrics correspond to the performance metrics determined during actual performance of the task issued by the player issuing the challenge, as such it is a value which does not prevent success, as the previous player succeeded with these metrics.  This value is pulled from the telemetry data that has been collected form the plurality of users, as it is telemetry data from one of the plurality of users whose data has been collected.) wherein a first or second selected parameter comprises one from the list comprising: (it is noted by examiner that as this is a Markush group, only one of these limitations needs to be provided, however the prior art of Bansi has all 5) i. performance of a predetermined action (paragraph 78 “a number of stationary explosives hit”) ii.  Damage dealt (paragraph 5 “damage created”) iii.  Elapsed time (paragraph 5 “lap time”) iv score (paragraph 78 specifically describes “score”) v. event (paragraph 78 “a number of obstacles hit during the task”)
•	Generating a user challenge to succeed in the in game scenario whilst generating a respective value for the one or more selected game parameters, each respective value having a respective selected relationship to the identified values of the one or more selected game parameters (paragraphs 65-68, paragraph 85.  The challenge is created as per paragraphs 65-68 and then communicated to a second computing platform thru a challenge invitation as per paragraph 85.  There is a selected relationship of an upper or lower threshold as set forth in paragraph 79)
Bansi fails to disclose the value is identified based on a calculated proportion of success associated with the value, however Aghdie discloses calculating a proportion of success associated with a value (paragraph 128 discloses determining the difficulty based on the percentage of users who completed a task with a particular seed value)  This would teach the invention as disclosed in Bansi but using the values of the challenge similar to the seed, with the difficulty determination of Aghdie being used so as to send more difficult challenges to users who want more difficult challenges.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bansi in view of Aghdie in order to provide more engaging content to users by providing challenges of an appropriate difficulty.
In re claim 2, Aghdie discloses one or more selected game parameters, identifying a value that is not associated with a proportion of success of the in game scenario at or above a predetermined threshold (paragraph 128 The more difficult seeds (which would be a lower threshold value) are assigned to players who requires more difficult levels)
In re claim 3, Bansi discloses requiring a user to reach or set a respective identified value for one or more selected game parameters (paragraph 79 discloses both and upper threshold and lower threshold, thus the prior art teaches setting a value and requiring the user to reach a set number of a selected game parameter), Bansi fails to disclose the identified value was reached or set by less than a threshold proportion of users who were successful in the in game scenario, however Aghdie discloses determining a threshold proportion of users who were successful in an in game scenario (paragraph 128 discloses determining the difficulty based on the percentage of users who complete a task with a particular seed value.  The more difficult seeds (which would be a lower threshold value) are assigned to players who requires more difficult levels.)  This would teach the invention as disclosed in Bansi but using the values of the challenge similar to the seed, with the difficulty determination of Aghdie being used so as to send more difficult challenges to users who want more difficult challenges. 
In re claim 4, Bansi discloses requiring a user to not reach or not set a respective identified value for one or more of the selected game parameters (paragraph 79 discloses both an upper threshold and a lower threshold, thus the prior art teaches setting a value and requiring the user to stay below a set number of a selected game parameter) Bansi fails to disclose the identified value was not reached or not set by less than a threshold proportion of users who were successful in the in game scenario, however Aghdie discloses determining a threshold proportion of users who were successful in an in game scenario (paragraph 128 discloses determining the difficulty based on the percentage of users who complete a task with a particular seed value.  The more difficult seeds (which would be a lower threshold value) are assigned to players who requires more difficult levels.)  This would teach the invention as disclosed in Bansi but using the values of the challenge similar to the seed, with the difficulty determination of Aghdie being used so as to send more difficult challenges to users who want more difficult challenges.
In re claim 5, Bansi discloses requiring a user to not reach or not set a respective identified value for one or more of the selected game parameters (paragraph 79 discloses both an upper threshold and a lower threshold, thus the prior art teaches setting a value and requiring the user to stay below a set number of a selected game parameter) Bansi fails to disclose the identified value was not reached or not set by more than a threshold proportion of users who were successful in the in game scenario, however Aghdie discloses determining a threshold proportion of users who were successful in an in game scenario (paragraph 128 discloses determining the difficulty based on the percentage of users who complete a task with a particular seed value.  The less difficult seeds (which would be a higher threshold value) are assigned to players who request easier levels.)  This would teach the invention as disclosed in Bansi but using the values of the challenge similar to the seed, with the difficulty determination of Aghdie being used so as to send easier challenges to users who want easier challenges.
In re claim 6, Bansi discloses requiring a user to reach or set a respective identified value for one or more selected game parameters (paragraph 79 discloses both and upper threshold and lower threshold, thus the prior art teaches setting a value and requiring the user to reach a set number of a selected game parameter) Bansi fails to disclose the identified value was reached or set by more than a threshold proportion of users who were successful in the in game scenario, however Aghdie discloses determining a threshold proportion of users who were successful in an in game scenario (paragraph 128 discloses determining the difficulty based on the percentage of users who complete a task with a particular seed value.  The less difficult seeds (which would be a higher threshold value) are assigned to players who request easier levels.)  This would teach the invention as disclosed in Bansi but using the values of the challenge similar to the seed, with the difficulty determination of Aghdie being used so as to send easier challenges to users who want easier challenges.
In re claim 8, Bansi discloses the first or selected parameter comprises one from the list consisting of: (it is noted by examiner that as this is a Markush group, only one of these limitations needs to be provided, however the prior art of Bansi has both) I damage received (paragraph 5 “hits absorbed)  ii. In game resource cost (paragraph 32 of the instant application describes in game resource cost, and one example provided is “in game time taken”.  As such paragraph 5 “lap time” of Bansi teaches this limitation)
In re claims 9 and 14, Bansi discloses the user challenge is generated for a target population of users based on telemetry data from a subset of the plurality of users (paragraph 68 discloses the target population which can be “a set of friends of the player”, “from a leaderboard”, or “other lists”.  “A subset of the plurality of users” is a single user within the prior art.  Examiner has interpreted that the broadest reasonable interpretation of the subset of the instant application is not necessarily more than one player.) Bansi fails to disclose, the subset being selected according to one or more similarity criteria with respect to the target population of users, however Aghdie discloses using similarity criteria to group target populations of users with each other for purposes of determining difficulty (paragraph 31, users are grouped into clusters and based on the cluster a determination is used as to what would engage that particular cluster of users)  This would teach performing the invention of Bansi but thru use of the cluster data of Aghdie in order to select the subset from within the same cluster for creation of the challenge generation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bansi with Aghdie in order to provide more engaging content to users by providing challenges of an appropriate difficulty.
In re claims 10 and 15, Bansi in view of Aghdie discloses the difficulty of a challenge is defined by a proportion of the plurality of users who have succeeded in the in game scenario whilst generating a respective value for the one or more selected game parameters, the or each respective value having the respective selected relationship to the identified values of the one or more selected game parameters (Bansi discloses the values with the respective selected relationships as set forth in claim 1.   Aghdie discloses the difficulty being defined by a proportion of the plurality of users who have succeeded as per paragraph 128)
In re claim 11, Bansi discloses the step of generating a user challenge comprises generating a plurality of challenges of increasing difficulty (paragraph 28 discloses a re-challenge which is a challenge with an increased difficulty setting)
Response to Arguments
Applicant’s amendments overcome the claim objection with respect to claim 10 as well as the computer readable medium 101 rejections related to claim 12.
Applicant's arguments have been fully considered but they are not persuasive.
Applicants amendments fail to overcome the 101 as set forth above.  None of the amendments appear to overcome the 101 Alice rejection as set forth above.
Applicant argues that a person could not use only mental processes to carry out using a plurality of players gameplay telemetry, a statistical analysis in order to determine a proportion of success in the in game challenge (e.g., boss fight) associated with each of a plurality of values (e.g., 1,2, 3) of one selected game parameter (e.g., rockets fired), this becomes especially apparent when considering a plurality of selected game parameters”.  The statistical analysis would include identifying the number of players for a value (e.g., 8 out of 10 total players fired 2 or fewer rockets), identifying the number of successes (e.g. 6 of the 8 players defeated the boss) and then dividing the number of successes by number of players and reach a 75% winrate.  Although the human may not be able to manually calculate as many parameters, and may not be able to calculate a proportion of success for as many players, examiner finds that the required scale of calculation (“for one or more selected game parameters, identify a value that does not prevent success in the in game scenario using the gameplay telemetry that has been collected from the plurality of users […][ based on a calculated proportion of success” requires the minimum of calculating one value (proportion of success) of one selected game parameter, for two users) to teach the invention as claimed can be manually calculated.  Further, even if the argued volume of calculations were claimed, the addition of a computer implementation does not amount to significantly more as increasing the speed of calculation without some innovative method producing the increase is not in itself an inventive step, see Clairlogic, Inc. v. FormFree Holdings Corp.
Applicant argues that Aghdie directly modifies the difficulty of the in game challenge by directly modifying the state of the video game.  However, the primary reference of Bansi teaches determining player behavior in the game to create challenges, and Aghdie is merely relied upon to teach creating a challenge based on proportion of success.  Thus this combination would teach designing challenges similar to that described in Bansi using the calculated proportion of success taught by Aghdie.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715